Case 1:18-cr-00561-VM Document 47 Filed 07/22/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA, :
: 18 CR 561 (VM)
-against- : ORDER
EDGAR RODRIGUEZ, :
Defendant. :
ae ee ee xX

VICTOR MARRERO, U.S.D.J.:

By letter dated July 21, 2020, the parties jointly request
that the sentencing of the above-named defendant be adjourned
to a date in the fall when the Court may hold the sentencing
in-person, or soon thereafter. (See Dkt. No. 46.) Accordingly,
it is hereby ordered that the sentencing of the above-named
defendant, currently scheduled to be held on Friday, July 31,
2020, shall be rescheduled to Friday, December 4, 2020 at 11:30

a.m.

SO ORDERED:

Dated: New York, New York
22 July 2020

LO

: A PD

 

 

Victor Marrero
es Dw:
